STATE OF MICHIGAN

                           COURT OF APPEALS



In re JAYELIN MARQUESE HAWKINS, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 21, 2018
              Petitioner-Appellee,

v                                                                  No. 339336
                                                                   Wayne Circuit Court
JAYELIN MARQUESE HAWKINS,                                          Family Division
                                                                   LC No. 17-000631-DL
              Respondent-Appellant.


Before: MURPHY, P.J., and JANSEN and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Respondent was originally charged as an adult with armed robbery, MCL 750.529. At
the preliminary examination, the district court reduced the charge to unarmed robbery, MCL
750.530. The prosecutor then charged respondent as a juvenile with unarmed robbery. Pursuant
to a plea agreement, respondent entered a plea of admission to an added count of larceny from
the person, MCL 750.357, in exchange for dismissal of the unarmed robbery charge. The trial
court sentenced respondent to juvenile probation in a residential facility. Respondent now
appeals as of right, asserting that he is entitled to withdraw his plea because it “was given
through ignorance, fear or inadvertence.” Because the record does not support respondent’s
argument, we affirm.

       Legal principles pertaining to withdrawal of pleas in criminal proceedings are relevant to
withdrawal of pleas in juvenile proceedings, because “[a]lthough juvenile proceedings are not
considered adversarial in nature, they are closely analogous to the adversary criminal process.”
In re Carey, 241 Mich. App. 222, 227; 615 NW2d 742 (2000). Pleas of admission in juvenile
proceedings are governed by MCR 3.941. “The court shall not accept a plea to an offense unless
the court is satisfied that the plea is accurate, voluntary, and understanding.” MCR 3.941(A).
“Before the court accepts the plea, the juvenile may withdraw the plea offer by right. After the
court accepts the plea, the court has discretion to allow the juvenile to withdraw a plea.” MCR
3.941(D).

       Accordingly, a trial court’s decision on a motion to withdraw a plea is generally reviewed
for an abuse of discretion. In re Zelzack, 180 Mich. App. 117, 126; 446 NW2d 588 (1989).

                                               -1-
However, “a defendant must properly preserve any issue relating to noncompliance with the
court rules governing pleas, or any other claim that the plea was not understanding, voluntary, or
accurate, by moving to withdraw the plea and raising as a basis for withdrawal the claim sought
to be raised on appeal.” People v Kaczorowski, 190 Mich. App. 165, 172; 475 NW2d 861 (1991).
In this case, respondent never moved to withdraw his plea of admission in the trial court.
Therefore, this issue is unpreserved. In re Zelzack, 180 Mich. App. at 126. Unpreserved issues
are reviewed for plain error affecting substantial rights. People v Carines, 460 Mich. 750, 763-
764; 597 NW2d 130 (1999).

        It is well settled that a plea of guilty “must be entirely voluntary by one competent to
know the consequences, and should not be induced by fear, misapprehension, persuasion,
promises, inadvertence or ignorance.” People v Thew, 201 Mich. App. 78, 82; 506 NW2d 547
(1993). In the instant case, although respondent asserts that his plea “was given through
ignorance, fear or inadvertence,” he fails to offer any factual support for this assertion. “It is not
enough for an appellant in his brief simply to announce a position or assert an error and then
leave it up to this Court to discover and rationalize the basis for his claims, or unravel and
elaborate for him his arguments, and then search for authority either to sustain or reject his
position.” Mudge v Macomb Co, 458 Mich. 87, 105; 580 NW2d 845 (1998). In any event, the
record of the plea hearing refutes respondent’s argument.

        The record discloses that the trial court fully complied with the requirements of MCR
3.941(C). The court endeavored to make sure respondent’s plea was understandably made by
advising him, in accordance with MCR 3.941(C)(1)(a) – (c), of the offense charged and the
offense to which he was entering a plea, the different possible dispositions if the court accepts
his plea, the consequences of waiving his right to trial and entering a plea, and the various rights
he would be waiving by entering a plea. In response to the trial court’s questioning, respondent
acknowledged that he understood each of these matters. The court also made sure that
respondent’s plea was voluntarily made by questioning respondent, in accordance with MCR
3.941(C)(2), to confirm the terms of the plea agreement, and by obtaining respondent’s
agreement that he wanted to enter a plea in accordance with the plea agreement, that no promises
or threats had been made to force him to enter a plea, and that he was entering a plea of his own
free will.

        Further, the court made sure that respondent’s plea was an accurate one, as required by
MCR 3.941(C)(3), by questioning respondent to establish factual support for a finding that he
committed the offense of larceny from the person. Finally, the court established support for
respondent’s plea, in accordance with MCR 3.941(C)(4), by inquiring of his mother, who
acknowledged that she saw no reason why the court should not accept respondent’s plea.
Respondent’s counsel expressed satisfaction with the plea proceeding, including the factual basis
for respondent’s plea. In sum, there is no support in the record for respondent’s argument that
his plea was given “through ignorance, fear or inadvertence.” Respondent has not demonstrated
any error, plain or otherwise, in the trial court’s acceptance of his plea of admission.




                                                 -2-
Affirmed.

                  /s/ William B. Murphy
                  /s/ Kathleen Jansen
                  /s/ Amy Ronayne Krause




            -3-